People v Thompson (2020 NY Slip Op 00956)





People v Thompson


2020 NY Slip Op 00956


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1077 KA 18-00757

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARION THOMPSON, DEFENDANT-APPELLANT. 


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.
TODD J. CASELLA, DISTRICT ATTORNEY, PENN YAN (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Yates County Court (Jason L. Cook, J.), rendered December 5, 2017. The judgment convicted defendant upon his plea of guilty of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of, inter alia, criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Contrary to defendant's contention, County Court "adequately apprised defendant that  the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty' " (People v Saddler, 155 AD3d 1679, 1680 [4th Dept 2017], lv denied 30 NY3d 1108 [2018], quoting People v Lopez, 6 NY3d 248, 256 [2006]). Defendant's waiver of the right to appeal encompasses his challenge to the severity of his sentence (see Lopez, 6 NY3d at 255-256).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court